Citation Nr: 1643066	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  10-37 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating for degenerative joint disease (DJD) of the right knee, status post total knee replacement (knee disability) in excess of 10 percent for the period prior to January 17, 2012, and in excess of 30 percent for the period beginning on March 1, 2013.

2.  Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disability.

3.  Entitlement to an effective date earlier than February 12, 2009, for a total rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert W. Gillikin II, Esquire



ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2010 and March 2012 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Roanoke, Virginia.  

The December 2010 rating decision granted service connection for degenerative joint disease of the right knee with an evaluation of 10 percent effective October 20, 2004.  The March 2012 rating decision denied service connection for a left knee disability.  The March 2012 rating decision also granted a maximum 100 percent rating for the Veteran's right knee disability effective from January 17, 2012, to February 28, 2013, for the year following implantation of prosthesis); a 30 percent rating was assigned effective March 1, 2013.  With the exception of the 100 percent rating for the Veteran's right knee disability for the period from January 17, 2012, to February 28, 2013, this action did not constitute a grant of the full benefit sought on appeal, and the rating claim remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

A Board hearing was scheduled for July 2014 in Washington, D.C.  In June 2014 the Veteran, by way of his representative, canceled his request for a Board hearing in writing.  Therefore, his request for a Board hearing is considered withdrawn, and the Board may proceed with review of the claims.

When this case was previously before the Board in July 2014 it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.

During the pendency of this appeal, in a May 2016 decision, entitlement to a TDIU was granted effective February 12, 2009.  However, the Board acknowledges that entitlement prior to February 12, 2009, remains at issue as reflected on the title page.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is required before the claims on appeal are adjudicated.

Rating for Right Knee

When this case was previously before the Board in July 2014, the issue of entitlement to an increased initial rating for the right knee disability was remanded in order to assess the severity of the disability.

In response to the remand, the Veteran was afforded a VA examination in June 2015 in which the examiner noted pain on right knee examination that caused functional loss; the range of motion noted to exhibit pain was listed as "flexion".  The examiner also noted that there was evidence of pain with weightbearing.  

Although the June 2015 VA examiner noted that there was evidence of pain with weightbearing, the examiner did not report whether testing of the knee joint was performed on active and passive motion, and in both weightbearing and non-weightbearing.  38 C.F.R. § 4.59 (2015) provides that, with respect to painful motion and arthritis, the joints involved should be tested for pain on both active and passive motion, in weightbearing and non-weight bearing if possible, and if possible, with the range of the opposite undamaged joint.  Id.  Moreover, the examiner noted the presence of pain on examination, but did not specify at which degree in the arc of motion the pain began. 

The United States Court has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858  (Vet. App. July 5, 2016).

For these reasons, a new examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Left Knee

The Veteran claims entitlement to service connection for a left knee disability as secondary to his service-connected right knee disability.

Service treatment records show treatment for left knee pain in November 1975.

The Veteran was afforded a VA examination in October 2011 in which the VA examiner diagnosed bilateral osteoarthritis of the knees and opined that the current claimed left knee condition was not related to treatment of his left knee condition and/or his degenerative joint disease of the right knee as noted in service.  The examiner stated that review of the claims file revealed significant right and left knee osteoarthritis; the most likely etiology was time and the Veteran's chronic obesity.  The examiner stated that there was no evidence that the right knee condition contributed to the left knee condition; there was no evidence of a continuation of the left knee in-service event at the present.  

The Board finds that clarification is required as to the etiology of the claimed left knee disability, specifically to obtain an opinion that adequately addresses whether it is at least as likely as not that the left knee disability is aggravated by the Veteran's service-connected right knee disability.

TDIU 

Notice is taken by the Board that the issue of the Veteran's TDIU entitlement prior to February 12, 2009, remains at issue and that it is otherwise inextricably intertwined with the other claims for VA compensation, be it for an initial rating for the right knee disability or service connection for the left knee disability.  See Harris v. Dewinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the current severity of his service-connected right knee disability and the etiology of his claimed left knee disability.  Access to the electronic claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination. 

Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating knee disabilities.  All pertinent pathology found on examination should be noted on the evaluation report. 

The examination should include testing of the right knee joint for pain in active motion, passive motion, weightbearing and non-weightbearing for both the joint in question and any paired joint if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should provide information concerning where the Veteran experiences pain during range of motion testing, and if so, at which degree limitation of motion due to pain begins.

The examiner should opine whether there would be additional limits on functional abilities with repeated use or during flare-ups, to include as a result of pain.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, if feasible.  If such is not feasible, the examiner should explain why. 

The examiner is also asked to opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the claimed left knee disability is aggravated (chronically worsened in severity) by service-connected right knee disability. 

If the VA examiner finds that the claimed left knee disability is aggravated by the right knee disability, the examiner should indicate, to the extent possible, the degree of disability over and above the degree of disability that would exist without the aggravation caused by the service-connected right knee disability.

"Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

A rationale for any opinion reached must be provided.

2.  The AOJ should then ensure the proper completion of the above development.  If any deficiency exists in the examination report, obtain an addendum opinion as necessary.

3.  Thereafter, undertake any other development deemed necessary, then review the claims in light of all the evidence of record.  If any determination remains adverse, the Veteran and his attorney must be furnished with a Supplemental Statement of the Case and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


